

Exhibit 10.1
Amendment to the
Corning Natural Gas Corporation
Warrant Agreement


This Amendment (this “Amendment”) dated as of July 1, 2009 between Corning
Natural Gas Corporation, a New York corporation (the “Corporation”), and
Registrar and Transfer Company, a New Jersey corporation, as warrant agent (the
“Warrant Agent”), amends the Warrant Agreement dated as of July 13, 2007 between
the Corporation and the Warrant Agent (the “Agreement”).


Background


Whereas, the Company and the Warrant Agent entered into the Agreement in
connection with the sale of warrants to purchase shares of the Corporation’s
common stock (the “Warrants”) in the Corporation’s rights offering of investment
units consisting of shares of the Corporation’s common stock and Warrants in
2007;


Whereas, each Warrant initially entitled the Warrant holders to purchase 0.7
shares of common stock at a cash exercise price of $19.00 per share;


Whereas, from January 2, 2009 to June 30, 2009 the common stock traded within
the range of $13.05 to $18.75 per share, substantially lower than the exercise
price of the Warrants presently in effect;


Whereas, the Corporation has determined, after a review of recent and current
market conditions and other factors, that it is in the best interest of the
Corporation to reduce the Warrant exercise price temporarily to increase the
likelihood that some Warrants will be exercised in the near term to raise
capital to support the Corporation’s business plan; and


Whereas, the Corporation desires to amend the Agreement pursuant to Section 20
of the Agreement and has determined that the proposed amendment will not in any
way adversely affect the interests of the Warrant holders.


Now, Therefore, the parties agree as follows:


 
1.
Capitalized terms not defined in this Amendment have the meanings assigned to
them in the Agreement.



 
2.
From July 6, 2009 to August 5, 2009 the Exercise Price shall be $15.00 per
share. After 5:00 p.m., New York City time, on August 5, 2009, the Exercise
Price shall revert to $19.00 per share, subject to adjustment as provided for in
the Agreement.



 
3.
Except as specifically amended in Section 2 of this Amendment, the terms and
conditions of the Agreement are unchanged and remain in full force and effect.


 
 

--------------------------------------------------------------------------------

 


In Witness Whereof, the undersigned have caused this Amendment to be duly
executed and delivered on the date listed above.


Corning Natural Gas Corporation
 
/s/ Michael I. German
By Michael I. German, President and
      Chief Executive Officer
 
Registrar and Transfer Company
 
/s/ William P. Tatler
By William P. Tatler, Vice President


 
2

--------------------------------------------------------------------------------

 